                                            Case 3:20-mj-71842-LB Document 7 Filed 12/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                                     Case No.20-mj-71842-LB-1
                                                            Plaintiff,
                                   8
                                                                                                  Charging District's Case No.
                                                  v.
                                   9
                                                                                                  CR20-02516 TUC-JCH(DTF)
                                  10     CARLA GISELLE WELCH,
                                                            Defendant.
                                  11

                                  12                                 COMMITMENT TO ANOTHER DISTRICT
Northern District of California
 United States District Court




                                  13   The defendant has been ordered to appear in the District of Arizona on 1/13/2021 at 2:00 p.m.
                                                                         Evo DeConcini Courthouse
                                  14                                          405 W. Congress
                                  15                                             Tucson, AZ
                                       The defendant may need an interpreter for this language: N/A.
                                  16
                                              The defendant:               ( ) will retain an attorney.
                                  17
                                                                           ( X ) is requesting court-appointed counsel.
                                  18
                                              IT IS ORDERED: The United States Marshal must transport the defendant, together with
                                  19
                                       a copy of this order, to the charging district and deliver the defendant to the United States Marshal
                                  20
                                       for that district, or to another officer authorized to receive the defendant. The Marshal or officer
                                  21
                                       of the charging district should immediately notify the United States Attorney and the Clerk of the
                                  22
                                       Clerk for that district of the defendant's arrival so that further proceedings may be promptly
                                  23
                                       scheduled. The Clerk of this district must promptly transmit the papers and any bail to the
                                  24
                                       charging district.
                                  25
                                       Dated: December 22, 2020
                                  26
                                                                                              ______________________________________
                                  27                                                          LAUREL BEELER
                                                                                              United States Magistrate Judge
                                  28
